HIS-/S
                                  ELECTRONIC RECORD




COA#       01-14-00052-CR                        OFFENSE:        22.02 (Aggravated Assault)

           Donta Tremaine Browning v. The
STYLE:     state of Texas                        COUNTY:         Fort Bend

COA DISPOSITION:         AFFIRM                  TRIAL COURT:    240th District Court


DATE: 02/26/2015                   Publish: NO   TC CASE #:      ll-DCR-058541




                          IN THE COURT OF CRIMINAL APPEALS


         Donta Tremaine Browning \/.The
STYLE:   State of Texas                               CCA#               *T/5"^3
         APPELLANT*^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R€ft*&b                                     JUDGE:

DATE:        06/03/JO/S                               SIGNED:                           PC:

JUDGE:             f<A    UJAsu*-^                    PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD